


115 HR 3603 IH: Stop Corporate Earnings Stripping Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 3603
IN THE HOUSE OF REPRESENTATIVES

July 28, 2017
Mr. Levin (for himself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to prevent earnings stripping of corporations which are related to inverted corporations.

 
1.Short titleThis Act may be cited as the Stop Corporate Earnings Stripping Act of 2017. 2.Prevention of earnings stripping of corporations which are related to inverted corporations (a)In generalSection 7874 of the Internal Revenue Code of 1986 is amended by redesignating subsection (g) as subsection (h) and by inserting after subsection (f) the following new subsection: 
 
(g)Special rules applicable to earnings stripping and related party transactions 
(1)In generalIn the case of any corporation which is a related corporation for any taxable year, section 163(j) shall be applied with the following modifications: (A)5-year limitation on carryforward of disallowed amountsFor purposes of determining any amount carried to, or from, such taxable year under subparagraph (B) of section 163(j)(1), such subparagraph shall be applied by substituting in the 1st succeeding taxable and in the 2nd through 5th succeeding taxable years to the extent disallowed under subparagraph (A) in the preceding taxable year (determined on a first-in, first-out basis and by treating the amount carried forward under this subparagraph as allowed under subparagraph (A) before amounts otherwise taken into account under subparagraph (A)) for in the succeeding taxable year.  
(B)Rules for determining whether interest limitation rules applyIn applying section 163(j)(2) to determine whether section 163(j) applies to such related corporation for such taxable year— (i)subparagraph (A)(ii) shall be disregarded, and 
(ii)subparagraph (B)(i)(II) shall be applied by substituting 25 percent of the adjusted taxable income of the corporation for the sum of 50 percent of the adjusted taxable income of the corporation plus any excess limitation carryforward under clause (ii) for purposes of determining the corporation's excess interest expense for such taxable year. (2)Related corporationFor purposes of this subsection— 
(A)In generalThe term related corporation means any corporation for any taxable year if, at any time during such taxable year, such corporation is a member of an expanded affiliated group which includes (at any time during such taxable year) an entity which— (i)is a surrogate foreign corporation, determined by applying subsection (a)(2)(B)— 
(I)by substituting on or after May 8, 2014 for after March 4, 2003 in clause (i) thereof,  (II)by substituting more than 50 percent for at least 60 percent in clause (ii) thereof, and 
(III)by disregarding the matter following clause (iii) thereof, and (ii)is not treated as a domestic corporation by reason of subsection (b). 
(B)Special rule for inclusion of noncorporate entitiesFor purposes of subparagraph (A), a partnership or other entity (other than a corporation) shall be treated as a member of an expanded affiliated group if such entity controls (as determined under section 954(d)(3)), or is controlled by (as so determined), members of such group (including any entity treated as a member of such group by reason of this sentence). (3)Rules related to application of 5-year carryforward of disallowed amountsFor purposes of applying paragraph (1)(A)— 
(A)Transition ruleFor purposes of applying paragraph (1)(A), the term 1st succeeding taxable year means the later of— (i)the 1st succeeding taxable year after the taxable year in which the disqualified interest is paid or accrued (determined without regard to subsection (j)(1)(B)), or 
(ii)the 1st taxable year beginning after the date of the enactment of this subsection. (B)Amounts carried to taxable year for which corporation is a related corporationParagraph (1)(A) shall apply to amounts carried to a taxable year to which such paragraph applies without regard to whether such paragraph applied to the taxable year in which such amount was originally paid or accrued (or to any other taxable year). 
(C)Amounts carried from taxable year for which corporation is a related corporationParagraph (1)(A) shall apply to amounts carried from a taxable year to which such paragraph applies (whether or not such amount was originally paid or accrued in such taxable year) without regard to whether such paragraph applies to the taxable year to which carried (or to any other taxable year).. (b)Effective date (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
(2)Limitation on carryforward of disallowed amountsFor purposes of determining any amount carried to a taxable year beginning after the date of the enactment of this Act, the amendments made by this Act shall apply to amounts paid or incurred before, on, or after the date of the enactment of this Act.  